365 F.3d 1174
UNITED STATES of America, Plaintiff-Appellee,v.John DOE, a juvenile, Defendant-Appellant.
No. 02-10170.
United States Court of Appeals, Ninth Circuit.
May 3, 2004.

Richard E. Gordon, Esq., Lauren Ann Anaya, Russell E. Marsh, AUSA, USTU-Office of the U.S. Attorney, Evo A. DeConcini U.S. Courthouse, Tucson, AZ, for Plaintiff-Appellee.
Rubin Salter, Jr., Esq., Law Office of Rubin Salter Jr., Tucson, AZ, for Defendant-Appellant.
Before: SCHROEDER, Chief Judge, CANBY, REINHARDT, TROTT, T.G. NELSON, HAWKINS, THOMAS, W. FLETCHER, BERZON, TALLMAN, and RAWLINSON, Circuit Judges.

ORDER

1
The caption of this case has appeared with a different name of the appellant in some documents previously filed. The proper caption is shown above, referring to "JOHN DOE, a juvenile." In the interest of the privacy of the juvenile subject of this proceeding, briefs or other documents released to the public or otherwise made available for publication in connection with this case shall be redacted and modified, if necessary, to reflect the above caption and no other.


2
The Clerk is ordered to amend the docket to reflect the above caption.